Citation Nr: 1210758	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

Entitlement to an initial rating for an acquired psychiatric disorder diagnosed as an adjustment disorder to include sub threshold of posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

WITNESSES AT HEARING ON APPEAL

Appellant 

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 and from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford (Newington), Connecticut that granted service connection for an acquired psychiatric disorder diagnosed as an adjustment disorder to include sub threshold of PTSD and assigned a 10 percent evaluation, effective December 31, 2008.  

In December 2009, the Veteran testified at a Decision Review Officer (DRO) hearing; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2010 VA Form 9, the Veteran requested a live videoconference hearing.  In February 2012 correspondence, the Veteran declined a videoconference hearing, and requested to wait for a future visit by a member of the Board (Travel Board).  

The Veteran is entitled to a Travel Board hearing.  38 C.F.R. § 20.703(2011).  Therefore, a remand is necessary to provide the Veteran with the requested hearing. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


